PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/001,011
Filing Date: 19 Jan 2016
Appellant(s): Randall, Kerryn



__________________
David Bonham
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/3/2020.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 7/6/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 57-58, 60, 64, 72, 74-76, 81 & 83 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Pearson et al. (2005/0240174, previously cited) in view of Coldwell et al. (2005/0065509, previously cited).
Claim(s) 62-63, & 77-78 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Pearson et al. (2005/0240174, previously cited) in view of Coldwell et al. (2005/0065509, previously cited), as applied to claims 57 & 74, in further view of Young et al. (2006/0095029, previously cited).
Claims 73 & 82 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Pearson et al. (2005/0240174, previously cited) in view of Coldwell et al. (2005/0065509, previously cited), as applied to claims 57 & 81, in further view of Day et al. (5,174,475, previously cited).
Claim(s) 75, 79-80 & 83-85 is/are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Pearson et al. (2005/0240174, previously cited) in view of Coldwell et al. (2005/0065509, previously cited), as applied to claim 74, in further view of Gough et al. (5,728,143, previously cited).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner in the Advisory Action of 7/14/2020:
Claims 78, 80 & 85 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 79 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 73, 78-80, 84-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 (2) Response to Argument
In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning (“one of ordinary skill in the art would have no motivation to exchange the curved electrodes of Pearson, which are configured for piercing and tracking through tissue, for the linear/flat electrodes of Coldwell, which are configured to be deployed and then pressed onto a tissue surface, other than with improper hindsight”), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
In this case, both Pearson et al. and Coldwell et al. are directed to energy treatment devices with deployable electrode arrays (30) for treating tissue.  Pearson et al. teach curved electrode arrays as illustrated in at least Fig. 5:

    PNG
    media_image2.png
    394
    464
    media_image2.png
    Greyscale

Coldwell et al. teach a deployed electrode array (38) that is linear, but has the capability to flex/curve to minimize gaps/discontinuities in tissue/electrode contact ([0038]) as illustrated in at least Figs. 4B-4C:

    PNG
    media_image3.png
    383
    587
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    374
    456
    media_image4.png
    Greyscale

As further illustrated in Figs. 4B-C and discussed in Pars. [0036-0038], Coldwell et al. further teach that the apparatus (10) comprising the deployable electrode array (38) can be “inserted directly into tissue, e.g., through the patient’s skin and any intervening tissue (not shown) until the cannula 12 enters the chest cavity 92).   Thus, the devices 
In response to Applicant’s arguments that the proposed modification of Pearson would render Coldwell unsatisfactory for its intended purposes and would not have any expectation of success as the sealing member 122 and deployment 32 of the device would extend beyond the linear/flat electrode array of Coldwell interfering with the ability of the linear/flat electrodes to be placed in contact with a tissue structure surface, the Examiner respectfully disagrees.  As discussed above, Coldwell et al. teach that the lesions can be created “in or on a surface of a tissue structure” (Abstract, [0006], [0008]).  Thus, the linear/flat deployed electrodes of Coldwell in the modified device of Pearson et al. would still be capable of being deployed “in or on” the tissue structure surface with the sealing member 122 and deployment member 32 anchoring the device in the tissue.  Further, the use of linear/flat electrode arrays in Pearson would also be capable of treating the tissue within a tumor when deployed. 
For the above reasons, it is believed that the rejections should be sustained.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
Conferees:
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794
                                                                                                                                                                                                        /JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.